ORDER

PER CURIAM.
Defendant Kenneth Ray Williams appeals the judgment entered on a jury verdict finding him guilty of one count of assault in the first degree, in violation of Section 565.050 RSMo (1994), one count of armed criminal action, in violation of Section 571.015 RSMo (1994), and one count of burglary in the first degree, in violation of Section 569.160 RSMo (1994). The trial court found Williams to be a prior and persistent offender and sentenced him to concurrent terms of thirty years imprisonment on each of the three counts. Williams also appeals from the judgment denying on the merits, without an evi-dentiary hearing, his Rule 29.15 motion.
No jurisprudential purpose would be served by a written opinion. The motion court’s judgment is based on findings that are not clearly erroneous. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 80.25(b) and 84.16(b).